To the Honorable the Supreme Court of the State of Nevada:

Your committee appointed to prepare and present resolutions on the life and public service of the late Honorable John Adams Sanders begs leave to submit the following:
Judge J. A. Sanders was born in Virginia on October 16, 1866, and died at Reno, Nevada, on August 14, 1948. He attended the public schools of Virginia, and graduated, at the age of eighteen, from Emory and Henry College, and he then.attended the University of Virginia Law School, in 1889-1890. He was admitted to the Virginia Bar in 1890.
In 1900 he moved to Spokane, Washington, where he practiced until 1904, when he removed to southern *792Nevada. In 1910 he was elected District Attorney of Nye County, and was reelected in 1912 and 1914. In 1916 he was elected an Associate Justice of the Supreme Court of Nevada, and reelected in 1922, and again in 1928.
Dated October 7, 1948.
Judge Sanders’ father was a Confederate soldier in the war between the States, serving as a captain in the 45th Virginia Regiment. A lifelong and ardent Democrat, Judge Sanders was, throughout his residence in Nevada, a power in the political activities of the State. An orator of more than average ability, he was, prior to his elevation to the Bench, always in demand in the political campaigns.
He had a personality and mind that fitted him for judicial service. While on the Bench he rendered many opinions that for sound reasoning evidence special ability as well as exhaustive legal research, and stamped him as an able lawyer and judge. The State is indebted to him for his valuable contributions to its legal history.
A daughter, Mrs. Lucile Ahrens, of Detroit, Michigan, survives.
George L. Sanford,

Chairman

H. R. Cooke,
Wm. Woodburn,
A. L. Haight,
J. M. McNamara,
L. 0. Hawkins,
C. J. McFadden.
The foregoing resolution was adopted by the Court, and ordered spread upon its minutes and published in the next volume of the Nevada Reports.